Citation Nr: 1015836	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  03-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD) and major 
depressive disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in February 2010, 
which vacated a May 2009 Board decision and remanded the 
above claim for readjudication.  The claim on appeal arises 
from an April 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

In July 2008, the Board remanded this matter to the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development, before denying the claim in its May 2009 
decision.  The Veteran then appealed to the Court.

In August 2009, subsequent to the Board's last decision in 
this matter and before the Court's order, the Veteran 
submitted additional evidence, to include the July 2009 
opinion of a private psychiatrist, along with a signed waiver 
of initial RO consideration of this evidence.  Therefore, the 
Board accepts this new evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2009).

The Board notes that the Veteran originally claimed service 
connection for nightmares and nervous condition and that this 
claim was most recently characterized as one for service 
connection for a psychiatric disorder, claimed as PTSD and 
major depressive disorder.  The Board also notes that the 
criteria for evaluating PTSD encompasses the symptoms of 
depression.  Therefore, this decision represents a full grant 
of the benefits sought by the Veteran when he filed his 
original psychiatric claim.

FINDINGS OF FACT

The evidence demonstrates that it is likely that currently 
diagnosed PTSD is causally/etiologically related to service.

CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
been approximated.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (the Court).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of this service connection claim for PTSD at 
present without detriment to the due process rights of the 
Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. S 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychosis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Entitlement to service connection for PTSD also requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

Factual Background

The Veteran served on active duty for nearly two years, 
including one tour of duty in the Republic of Vietnam from 
August 1966 to September 1967.  According to service 
personnel records, the Veteran was a combat engineer in 
Vietnam.  Service treatment records are entirely negative for 
any psychological complaints or treatment.  No discharge 
examination is found in the claims file, but the Veteran does 
not contend he had any psychiatric abnormalities while on 
active duty.

According to an undated Agent Orange Registry code sheet 
completed by an environmental physician and found in the 
claims file, the Veteran was first diagnosed with PTSD, 
depression and chronic schizophrenia in 1967.  

A January 2001 record from the Social Security Administration 
(SSA) associated with the claims file revealed that the 
Veteran had applied for SSA disability benefits, and a 
September 2002 VA outpatient treatment record noted the then 
57-year-old Veteran was receiving SSA benefits.  These 
references in the claims file do not disclose the basis for 
any award of disability benefits. 

The Veteran began psychiatric treatment with the office of 
Dr. G.T., a psychiatrist in Puerto Rico, in March 2000, 
according to a private medical record dated in April 2004 
from Dr. G.T.  This form shows a diagnosis of PTSD and major 
depression, apparently based on the Veteran suffering head 
trauma as a result of an exploding booby trap during his 
service in Vietnam.  The psychiatrist noted that the Veteran 
had worked as a chemical technologist at a local energy 
utility and on many occasions he got in trouble with co-
workers, peers and supervisors.  His employer referred him to 
a psychiatrist and he was also referred to the island's State 
Insurance Fund for labor accidents in 1977.  According to Dr. 
G.T.'s form, the Veteran received psychiatric treatment in 
1977 for nervousness and nightmares related to his military 
experiences.  

VA outpatient treatment records dated from August 2002 to 
August 2008 show treatment for a history of PTSD and a 
history of major depressive disorder.  The Veteran was first 
seen in the VA psychiatry clinic in August 2002 for 
hallucinations and sleeping problems while his wife 
complained that the Veteran was occasionally verbally 
aggressive towards family members.  Initial diagnostic 
impressions were major depressive disorder by history, rule 
out PTSD, and rule out major depressive disorder with 
psychotic features.  In March 2003 and August 2003, the 
Veteran insisted on evaluation by the VA's local PTSD clinic.  
Treatment by a private psychiatrist was noted as was 
remission of the Veteran's acute and overt symptoms.  The 
Veteran's spouse said that he had nightmares about Vietnam 
for five years and the Veteran reported that he had had these 
war nightmares since he left the service or 15 years ago.  

In an August 2004 signed statement, the Veteran related that 
while serving in Vietnam he was a combat engineer attached to 
Company B of the 588th Engineering Battalion in Thay Nhin, 
north of Saigon.  He was assigned to work inside and outside 
the perimeter, including constructing roads, landing fields, 
and barracks for medics and nurses.  While building barracks, 
his unit came under mortar attack and he saw many casualties.  
Another stressful situation involved the Viet Cong placing 
explosives in the road which killed civilians.  The Veteran 
claimed that he saw civilians "blown to pieces."  The day 
the infantry was sent to the mountains, and many whom he knew 
were killed, was "always in my mind" and affected him 
through nightmares, flashbacks and an inability to sleep.  

Since leaving Vietnam, the Veteran reported that he had 
suffered flashbacks, nightmares, and an inability to sleep.  
He said that he was reluctant to go to the VA hospital for 
help, but when he did he was diagnosed with chronic 
schizophrenia.  The Veteran explained that before 1980 there 
were no diagnoses for PTSD and major depression diagnosis.  
The Veteran also reported that a psychiatrist and a social 
worker noticed his nervous condition in 1975 or 1979 because 
his employer had sent him to visit a social worker.  He said 
that he had been nervous since Vietnam but thought it would 
disappear.  He also related that he began psychiatric 
treatment with VA psychiatric staff in 1977 and sought 
psychiatric help with two private physicians, including Dr. 
G.T. who diagnosed him with PTSD with major depression.

In a March 2005 statement, the Veteran clarified that in 1966 
his unit constructed a barracks facility for a medical unit 
77 miles northwest of Saigon.  The facilities came under 
mortar attack the same date construction was completed.  He 
reported that about 5 to 6 doctors and nurses were killed 
during the mortar attack.  

A diagnosis of PTSD was noted in a February 2007 VA medical 
record.

In October 2008, the RO/AMC verified the stressor concerning 
the mortar attack on November 4, 1966 of the 45th Surgical 
Hospital in Tay Ninh, where the Veteran's unit recently built 
barracks for doctors and nurses.  The stressor was verified 
through an unclassified operational report, or Lesson 
Learned, from the Office of the Adjutant General of the 
Department of the Army dated in April 1967.  That report 
noted that 35 enlisted men and two officers were at the 
hospital site when it came under mortar attack.  The hospital 
commander was killed and one enlisted man was injured.  

The Veteran underwent a VA mental examination in November 
2008.  The Veteran complained of feeling irritable and 
wanting to throw and break things, nightmares, and flashbacks 
of feeling persecuted by the Viet Cong.  He said he had these 
symptoms, that were of a moderate severity, ever since he 
returned from Vietnam in 1967.  He admitted to four suicide 
attempts and to breaking things at home, including a heavy 
dinner table.  On examination, the Veteran was oriented to 
person, time and place.  His thought process and thought 
content were unremarkable and persecutory delusions were not 
persistent.  Sleep impairment was noted, but no 
hallucinations, panic attacks, or suicidal and homicidal 
thoughts.  The VA examiner noted that the Veteran found 
particularly traumatic the stressor of the mortar attack on 
the barracks being built for doctors and nurses in which 
several people died.  He has recurrent distressing dreams of 
the event, acting or feeling as if the traumatic event were 
recurring.  Diagnosis was depressive disorder not otherwise 
specified.

In January 2009, the November 2008 VA examiner submitted a 
medical opinion to the effect that the Veteran's depression 
disorder not otherwise specified was less likely as not (less 
than 50 percent probability) caused by or a result of service 
because the Veteran returned from Vietnam in 1967 and did not 
start private psychiatric treatment until 2000, VA treatment 
until 2002, and was fully functional at work until his 
retirement in 2000.  The VA examiner also explained that she 
diagnosed the Veteran with depressive disorder rather than 
PTSD because, in her opinion, the private diagnosis of PTSD 
by Dr. G.T. did not account for all clinical requirements for 
PTSD.

A July 2009 private treatment record of N.A.O., M.D., shows a 
diagnosis of PTSD, based on the DSM-IV and, in part, on the 
verified mortar-attack-on-a-hospital stressor.  After 
identifying the Veteran's PTSD symptoms, to include changing 
sleep patterns, continuous combat flashbacks, and 
hallucinations, the private psychiatrist opined that there 
was medical evidence of a link between the Veteran's current 
PTSD symptomatology and his verified in-service stressor.  

Analysis

The Veteran claims service connection for a psychiatric 
disorder, claimed as PTSD and major depressive disorder, as a 
result of service while in the Republic of Vietnam.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed 
in favor of his claim for PTSD.

Though the Joint Remand commanded the Board to consider lay 
evidence of the Veteran's continuity of symptomatology from 
service to psychiatric treatment at the turn of the century, 
the Board noted in the Introduction the submission of new 
evidence to VA that was probably not forwarded to the Court 
and is not reflected in the Joint Motion.  In view of this 
newly-submitted evidence, the Board finds that the Veteran 
will not be prejudiced by proceeding with a grant of service 
connection rather than strict adherence to the terms of the 
Joint Motion.

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

In this case, the record corroborates portions of the 
Veteran's claimed stressors.  While his Form DD 214 indicates 
that the Veteran was not the recipient of any combat-related 
awards or decorations, it shows he did receive campaign 
medals from his Vietnam service.  As noted above, in 
statements submitted in August 2004 and March 2005, the 
Veteran provided details of his alleged stressors.  In 
October 2008, the RO/AMC verified the stressor concerning the 
mortar attack on November 4, 1966 of the 45th Surgical 
Hospital in Tay Ninh, (where the Veteran's unit had just 
completed building barracks for doctors and nurses).  The 
RO/AMC reported that Operational Reports and Lessons Learned 
documented the mortar attack on the hospital site where the 
Veteran's unit of the 588th Engineering Battalion had built 
barracks.  This incident resulted in the death of the 
hospital commander and the injury of one enlisted man.  

While the response did not specify that the Veteran was 
actually present, a history of the 588th Engineer Battalion 
associated with the claims file revealed that the Veteran's 
unit operated primarily from a base camp at Tay Ninh during 
this period.  The Court has noted that unit logs indicating 
that the Veteran was stationed with a unit that was present 
while such attacks occurred suggested that he was in fact 
exposed to the attacks.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  While the other alleged stressors which the 
Veteran advanced while in Vietnam have not been verified, the 
Adjutant General's report has sufficiently verified the 
mortar attack stressor and this element to establish service 
connection for PTSD has now been met.

The remaining question, therefore, is whether there is a 
current diagnosis of PTSD consistent with the DSM-IV 
criteria.  The diagnostic criteria set forth in The American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) for mental disorders 
have been adopted by VA.  38 C.F.R. § 4.125.  

Here, as noted above, a private diagnosis of PTSD was 
rendered both in April 2004 and July 2009, while the VA 
examination of November 2008 together with the VA medical 
opinion of January 2009 found a diagnosis of depressive 
disorder not otherwise specified that was not related to 
service.

Having independently reviewed the record, the Board is 
satisfied that the claims file does in fact contain a PTSD 
diagnosis made by a qualified professional in accordance with 
DSM-IV.  Complicating this matter is the fact that the July 
2009 private mental examination and opinion was not submitted 
to VA until the Veteran's Court appeal and is considered 
herein for the first time.  There can be no doubt that 
further medical inquiry could be undertaken with a view 
towards additional development of the claim.  However, the 
Board notes that the July 2009 private examiner stated there 
was medical evidence diagnosing the Veteran's condition in 
conformance with the DSM-IV, and the Board finds that the 
diagnosis of PTSD is sufficient to comply with the DSM-IV 
protocol as that examination diagnosis was based on the 
Veteran's experience in Vietnam.  The report noted a history 
of nightmares and other symptoms, reported by the Veteran, 
that is consistent with the diagnosis of PTSD along with a 
negative impact on the Veteran's everyday social functioning 
and quality of life.  Therefore, the Veteran has a medical 
opinion linking diagnosed PTSD to his verified stressor and 
his military service.  In addition, the Board notes that the 
July 2009 diagnosis is buttressed by earlier private 
treatment from March 2000 to at least May 2004 which revealed 
that the Veteran's private physician found evidence of PTSD 
and major depression.

Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  Thus, giving the Veteran the 
benefit of the doubt as the law requires, the Board finds 
there is credible supporting evidence of the Veteran's PTSD 
diagnosis made in conformity with DSM-IV.

As the July 2009 private examination provides the necessary 
nexus between the diagnosed PTSD and the Veteran's verified 
stressor, the Board finds that the Veteran has provided 
evidence of all three elements required for a grant of 
service connection for PTSD and the claim for service 
connection for PTSD is granted.

ORDER

Service connection for PTSD is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


